             Case 3:18-cv-00535-JSC Document 105 Filed 02/15/19 Page 1 of 4



 1 Jennifer A. Reisch (CA Bar # 223671)
   Equal Rights Advocates
 2 1170 Market Street, Suite 700
   San Francisco, CA 94102
 3 Ph: (415) 896-0672
   Fax: (415) 231-0011
 4 Email: jreisch@equalrightsadvocates.org

 5 Javier M. Guzman*, Robin F. Thurston*, Karianne Jones*
   Democracy Forward Foundation
 6 1333 H St. NW
   Washington, DC 20005
 7 Ph: (202) 448-9090
   Fax: (202) 701-1775
 8 Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
   kjones@democracyforward.org
 9
   Leecia Welch (CA Bar No. 208741), Alice Y. Abrokwa*, Seth Galanter**
10 National Center for Youth Law
   405 14th Street, 15th Floor
11 Oakland, CA 94612, and
   1313 L Street, NW, Suite 130
12 Washington, DC 20005
   Ph: (510) 835-8098
13 Fax: (510) 835-8099
   Emails: lwelch@youthlaw.org, aabrokwa@youthlaw.org
14
   Emily Martin*, Neena Chaudhry*, Sunu Chandy*
15 National Women’s Law Center
   11 Dupont Circle, NW, Suite 800
16 Washington, DC 20036
   Ph: (202) 588-5180
17 Fax: (202) 588-5185
   Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org
18
   *pro hac vice
19 **pro hac vice application pending

20 Attorneys for Plaintiffs

21 JOSEPH H. HUNT
   Assistant Attorney General
22
   DAVID L. ANDERSON
23 United States Attorney

24 CARLOTTA P. WELLS
   Assistant Branch Director
25 Civil Division

26 STEVEN A. MYERS (NY Bar # 4823043)
   BENJAMIN T. TAKEMOTO (CA Bar # 308075)
27 Trial Attorneys
   United States Department of Justice
28 Civil Division, Federal Programs Branch
   1100 L St. NW
     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC

30
              Case 3:18-cv-00535-JSC Document 105 Filed 02/15/19 Page 2 of 4



 1 Washington, DC 20005
   Tel: (202) 305-8648
 2 Fax: (202) 616-8470
   E-mail: steven.a.myers@usdoj.gov
 3
   Attorneys for Defendants
 4

 5                                    UNITED STATES DISTRICT COURT

 6                                 NORTHERN DISTRICT OF CALIFORNIA

 7                                         SAN FRANCISCO DIVISION

 8
     SURVJUSTICE, INC.,                                  )   Case No. 18-cv-00535-JSC
 9   EQUAL RIGHTS ADVOCATES, and                         )
     VICTIM RIGHTS LAW CENTER,                           )   STIPULATED RESPONSE TO COURT’S
10                                                       )   ORDER RE: PLAINTIFFS’ MOTION FOR
             Plaintiffs,                                 )   LEAVE TO FILE MOTION FOR
11                                                       )   RECONSIDERATION
         v.                                              )
12                                                       )
     ELISABETH D. DEVOS,                                 )
13                                                       )
     in her official capacity as Secretary of Education, )
14   KENNETH L. MARCUS,                                  )
     in his official capacity as Assistant Secretary for )
15   Civil Rights, and                                   )
     U.S. DEPARTMENT OF EDUCATION,                       )
16                                                       )
                                                         )
              Defendants.                                )
17

18

19          In response to the Court’s Order of February 11, 2019, ECF No. 104, and subject to the Court’s

20 approval, the parties through their undersigned counsel of record HEREBY STIPULATE:

21            1.    On February 11, 2019, the Court granted Plaintiffs’ Motion for Leave to File a Motion

22 for Reconsideration (ECF No. 103) and directed the parties to stipulate to a briefing schedule and

23 hearing date for the same. (ECF No. 104).

24          2.      The parties have conferred and stipulate to the following proposed schedule:

25                  •    Plaintiffs’ Motion for Reconsideration: February 26, 2019

26                  •    Defendants’ Response to Plaintiffs’ Motion: March 12, 2019

27                  •    Plaintiffs’ Reply in Support of their Motion: March 26, 2019

28                  •    Hearing Date: April 4, 2019

     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC

30
              Case 3:18-cv-00535-JSC Document 105 Filed 02/15/19 Page 3 of 4



 1          3.      While the parties have agreed upon briefing and hearing dates, they disagree with respect

 2 to whether the Court should enter page limits that vary from those set by the Local Rules of this Court.

 3 Defendants’ position is that in light of the limited issue that Plaintiffs have been granted leave to

 4 address, the Court should limit the parties’ briefs to ten pages each for the motion and opposition, and

 5 five pages for the reply, a limit that is consistent with that set by the Court for the supplemental final

 6 agency action briefs that were submitted following the hearing on Defendants’ first motion to dismiss.

 7 Plaintiffs’ position is that while they do not anticipate using the full number of pages, they do not

 8 believe that it is necessary for the Court to set a limit different from that which applies under the Local

 9 Rules as they argue how an intervening Ninth Circuit decision warrants a different outcome as applied to

10 the facts of this case. The parties’ proposed order contains alternative language reflecting the parties’

11 separate proposals.

12          Date: February 15, 2019                        Respectfully submitted,

13                                                         JOSEPH H. HUNT
                                                           Assistant Attorney General
14
                                                           DAVID L. ANDERSON
15                                                         United States Attorney

16                                                         CARLOTTA P. WELLS
                                                           Assistant Branch Director
17                                                         Civil Division

18                                                         /s/ Steven A. Myers
                                                           STEVEN A. MYERS (NY Bar # 4823043)
19                                                         BENJAMIN T. TAKEMOTO (CA Bar # 308075)
                                                           Trial Attorneys
20                                                         United States Department of Justice
                                                           Civil Division, Federal Programs Branch
21                                                         1100 L St. NW
                                                           Washington, DC 20005
22                                                         Tel: (202) 305-8648
                                                           Fax: (202) 616-8470
23                                                         E-mail: steven.a.myers@usdoj.gov

24                                                         Attorneys for Defendants

25                                                         /s/ Robin F. Thurston
                                                           Democracy Forward Foundation
26                                                         1333 H St. NW
27                                                         Washington, DC 20005
                                                           Ph: (202) 448-9090
28                                                         Fax: (202) 701-1775
                                                           Email: rthurston@democracyforward.org
     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC

30
              Case 3:18-cv-00535-JSC Document 105 Filed 02/15/19 Page 4 of 4



 1
                                                           Attorneys for Plaintiffs.
 2

 3

 4                                      LOCAL RULE 5-1(i) ATTESTATION
 5          I attest that I have obtained Steven A. Myers’ concurrence in the filing of this document.
 6
                                                   /s/ Robin F. Thurston
 7                                                 Robin F. Thurston

 8

 9

10                                            [PROPOSED] ORDER
11          PURSUANT TO STIPULATION, IT IS SO ORDERED. Plaintiffs’ motion for reconsideration
12 shall be filed by February 26, 2019. Defendants’ response is due by March 12, 2019. Plaintiffs’ reply is

13 due by March 26, 2019. Plaintiffs’ motion for reconsideration shall be heard on April 4, 2019, at 9:00

14 a.m.

15      [Plaintiffs’ proposal]: The parties’ briefs shall comply with the page limits set by the Local Rules of
16 this Court.

17      [Defendants’ proposal]: Plaintiffs’ motion for reconsideration and Defendants’ opposition shall each
18 be limited to ten pages, and Plaintiffs’ reply shall be limited to five pages.

19 Dated: __________________________                       __________________________________
                                                           JACQUELINE SCOTT CORLEY
20                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC

30
